Citation Nr: 0324262	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
shoulder fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO decision which denied 
service connection for PTSD and residuals of a left shoulder 
fracture.  In February 2003, the Board sent a letter to the 
veteran to afford him the opportunity to respond to the issue 
of whether his appeal is timely.  


FINDINGS OF FACT

On November 30, 1999, the RO denied the veteran's claim for 
service connection for PTSD and residuals of a left shoulder 
fracture, and notified him of this decision in a letter dated 
December 17, 1999; on October 30, 2000, the veteran filed a 
notice of disagreement; the RO sent him a statement of the 
case on May 9, 2001; and he filed his substantive appeal on 
July 25, 2001, which is late.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal from the RO's 
decision which denied service connection for PTSD and 
residuals of a left shoulder fracture, and the Board has no 
jurisdiction to review the merits of the claim.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a Board letter sent to the veteran in February 2003, the 
veteran has been informed of the issue of timeliness of his 
appeal and has been given an opportunity to provide evidence 
and argument on the matter.  There has been compliance with 
due process on the timeliness question.  38 C.F.R. § 
20.101(c), (d); Marsh v. West, 11 Vet.App. 468 (1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him/her notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the 1-year period which 
follows the RO's notice to him/her of the adverse decision, 
whichever period ends later.  A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 
20.200, 20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 (1993).

The file shows that on November 30, 1999, the RO denied the 
veteran's claim for service connection for PTSD and residuals 
of a left shoulder fracture, and notified the veteran of the 
adverse decision in a letter dated December 17, 1999.  On 
October 30, 2000, he filed a timely notice of disagreement.  
The RO sent him a statement of the case on May 9, 2001.  The 
veteran filed his substantive appeal on July 25, 2001, which 
is late, being more than 60 days after issuance of the 
statement of the case, and beyond the 1-year period following 
notice of the adverse decision.

As the veteran did not perfect an appeal with a timely 
substantive appeal, the Board has no jurisdiction to review 
the merits of the case, and the appeal must be dismissed as 
untimely.









ORDER

The appeal for service connection for PTSD and residuals of a 
left shoulder fracture is dismissed.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

